                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     JAMES BLOCHO,                                       Case No. 18-cv-03750-BLF
                                   7                    Plaintiff,
                                                                                             ORDER ADOPTING MAGISTRATE
                                   8              v.                                         JUDGE’S REPORT AND
                                                                                             RECOMMENDATION IN PART;
                                   9     TODD ROTHBARD, et al.,                              DENYING PLAINTIFF’S
                                                                                             APPLICATION TO PROCEED IN
                                  10                    Defendants.                          FORMA PAUPERIS; AND
                                                                                             DISMISSING ACTION DUE TO
                                  11                                                         PLAINTIFF’S FAILURE TO KEEP
                                                                                             THE COURT INFORMED AS TO HIS
                                  12                                                         CURRENT ADDRESS
Northern District of California
 United States District Court




                                  13                                                         [Re: ECF 3, 7]
                                  14

                                  15          For the reasons discussed below, the Court ADOPTS Magistrate Judge Susan van Keulen’s
                                  16   Report and Recommendation that Plaintiff’s application to proceed in forma pauperis be denied
                                  17   and DENIES the application, and DISMISSES the action due to Plaintiff’s failure to keep the
                                  18   Court informed as to his current address.
                                  19    I.    BACKGROUND
                                  20          Plaintiff James Blocho, proceeding pro se, filed this action on June 25, 2018, based on
                                  21   Defendants’ filings in a state court unlawful detainer action. See Compl., ECF 1; Am’d Compl.,
                                  22   ECF 4. According to Plaintiff, the filings in question – a request for entry of default and default
                                  23   judgment – were fraudulent, unethical, and illegal. Am’d Compl. ¶¶ 22-44. Plaintiff also filed an
                                  24   application to proceed in forma pauperis (“IFP application”). See IFP Application, ECF 3.
                                  25   The matter initially was assigned to Magistrate Judge Susan van Keulen for all purposes. See ECF
                                  26   5. The Clerk issued a letter dated July 10, 2018, directing Plaintiff to file a consent or a
                                  27   declination to magistrate judge jurisdiction. See id. Although the letter was sent to the address
                                  28   Plaintiff had provided on his complaint and amended complaint, the letter was returned to the
                                   1   Court as undeliverable on July 24, 2018.

                                   2          On August 10, 2018, Judge van Keulen issued an order that the case be reassigned to a

                                   3   district judge along with a Report and Recommendation (“R&R”) that the IFP application be

                                   4   denied and that the action be dismissed under several abstention doctrines. See R&R, ECF 7. The

                                   5   case was reassigned to the undersigned, and both the reassignment order and the R&R were served

                                   6   on Plaintiff by mail. See Certificate of Service, ECF 7-1; Reassignment Order, ECF 8; Certificate

                                   7   of Service, ECF 8-2. Unfortunately, the documents were sent to the wrong address, and they were

                                   8   returned as undeliverable. See ECF 10, 11.

                                   9          On September 19, 2018, the reassignment order and R&R were mailed to the address of

                                  10   record provided by Plaintiff. See Certificates of Service, ECF 7-2, ECF 8-4. However, both

                                  11   documents were returned as undeliverable, the reassignment order on October 22, 2018 and the

                                  12   R&R on October 29, 2018. See ECF 12, 13.
Northern District of California
 United States District Court




                                  13    II.   ADOPTION OF R&R TO DENY IFP APPLICATION

                                  14          When a magistrate judge is assigned, without the parties’ consent, to hear a pretrial matter

                                  15   dispositive of a claim, the magistrate judge must issue a recommended disposition for review by a

                                  16   district judge. Fed. R. Civ. P. 72(b)(1). The recommended disposition must be served on the

                                  17   parties, who then have fourteen days to file objections. Fed. R. Civ. P. 72(b)(2). “The district

                                  18   judge must determine de novo any part of the magistrate judge’s disposition that has been properly

                                  19   objected to.” Fed. R. Civ. P. 72(b)(3). “The district judge may accept, reject, or modify the

                                  20   recommended disposition; receive further evidence; or return the matter to the magistrate judge

                                  21   with instructions.” Id.

                                  22          In this case, no objections were filed, as the R&R served on Plaintiff at the address he

                                  23   provided to the Court was returned as undeliverable. The Court has reviewed the R&R and agrees

                                  24   with Judge van Keulen’s recommendation that Plaintiff’s IFP application should be denied. The

                                  25   Court may authorize the commencement of a civil suit without prepayment of the filing fee if the

                                  26   Court is satisfied that the plaintiff cannot pay the fee. See 28 U.S.C. § 1915(a)(1). “An affidavit

                                  27   in support of an IFP application is sufficient where it alleges that the affiant cannot pay the court

                                  28   costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
                                                                                          2
                                   1   Cir. 2015). Here, Plaintiff’s application indicates that he is employed and earns $4,430 per month.

                                   2   IFP Application, ECF 3. Accordingly, Plaintiff has failed to demonstrate that he qualifies for IFP

                                   3   status. See Escobedo, 787 F.3d at 1234 (“[A] plaintiff seeking IFP status must allege poverty with

                                   4   some particularity, definiteness and certainty.” (quotation marks and citation omitted)).

                                   5           Accordingly, the Court ADOPTS the recommendation to deny Plaintiff’s IFP application

                                   6   and DENIES the IFP application. The Court need not address the remainder of Judge van

                                   7   Keulen’s R&R in light of the Court’s determination that the action is subject to dismissal due to

                                   8   Plaintiff’s failure to keep the Court informed of his current address, discussed below.

                                   9    III.   DISMISSAL FOR FAILURE TO INFORM COURT OF CURRENT ADDRESS

                                  10           This Court’s Civil Local Rules require that an attorney or a pro se party must keep the

                                  11   Court informed of his or her current address. Civil L.R. 3-11(a). “The Court may, without

                                  12   prejudice, dismiss a complaint or strike an answer when: (1) Mail directed to the attorney or pro
Northern District of California
 United States District Court




                                  13   se party by the Court has been returned to the Court as not deliverable; and (2) The Court fails to

                                  14   receive within 60 days of this return a written communication from the attorney or pro se party

                                  15   indicating a current address.” Civil L.R 3-11(b). The Ninth Circuit has held that under such

                                  16   circumstances, dismissal without prejudice is appropriate. See Carey v. King, 856 F.2d 1439,

                                  17   1441 (9th Cir. 1988) (affirming dismissal of action pursuant to a civil local rule conferring

                                  18   discretion on the court to dismiss a pro se plaintiff’s action if mail is returned as undeliverable and

                                  19   the pro se plaintiff fails to contact the court within 60 days thereafter). The Ninth Circuit

                                  20   concluded that “[r]equiring any additional notice in the unique circumstances presented by a pro se

                                  21   litigant’s failure to advise the district court of a change in his address is unworkable.” Id.

                                  22           Mail delivered to Plaintiff’s address of record first was returned as undeliverable on July

                                  23   24, 2018. See ECF 6. More than 60 days have passed, and the Court has not received a written

                                  24   communication updating Plaintiff’s address. To the contrary, the Court has received additional

                                  25   pieces of returned mail which were sent to Plaintiff’s address of record. See ECF 12, 13.

                                  26           Accordingly, pursuant to the authorities discussed above, this action is DISMISSED

                                  27   WITHOUT PREJUDICE due to Plaintiff’s failure to keep the Court informed of his current

                                  28   address.
                                                                                          3
                                   1    IV.   ORDER

                                   2          (1)   Magistrate Judge van Keulen’s R&R is ADOPTED IN PART as set forth above;

                                   3          (2)   Plaintiff’s IFP application is DENIED; and

                                   4          (3)   The action is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s failure to

                                   5                keep the Court informed of his current address.

                                   6

                                   7   Dated: November 1, 2018

                                   8                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                   9                                                United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
